Field, J., delivered the opinion of the Court
Terry, C. J., and Baldwin, J., concurring.
The motion for the new trial in this case was based upon two grounds-—insufficiency of the evidence to justify the verdict, and error in law occurring at the trial, and excepted to by the defendants. The motion was granted, but it does not appear upon what ground. It may have been on the first; and, considering this to be the fact, there was no such abuse of discretion on the part of the County Court as to justify any interference with its order. The evidence is conflicting, and in such cases the granting or refusing of a new trial rests peculiarly in the discretion of the Court below. Had the motion been denied, our decision would have been the same.
Order affirmed.